Citation Nr: 1519981	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  94-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a cardiac disability, to include arrhythmia.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for double inguinal hernia.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for a liver disability.

7.  Entitlement to an increased rating for residuals of a gunshot wound to the lower rib cage, to include muscle injury and scars, currently rated 10 percent disabling.

8.  Entitlement to an initial evaluation in excess of 10 percent for residual muscle injury from shell fragment wound with retained foreign bodies, muscle group XIV, with arthritis of the left knee.

9.  Entitlement to an increased rating for residuals of a gunshot wound to the left bicep, to include scars and neurological impairment, currently rated 10 percent disabling.

10.  Entitlement to an increased rating for residuals of a gunshot wound to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling.

11.  Entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, on the basis of neurological impairment and muscle injuries, currently rated 40 percent disabling.  

12.  Entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, on the basis of scars, currently rated 10 percent disabling.  

13.  Entitlement to an increased rating for residuals of a shell fragment wound to the left thigh with retained foreign bodies, currently rated as 10 percent disabling.

14.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a claimed left shoulder injury with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2012, the Board granted entitlement to service connection for a left knee disability; granted a 40 percent rating for residuals of a gunshot wound to the right shoulder, on the basis of neurological impairment and muscle injuries; denied  entitlement to an increased rating for residuals of a gunshot wound to the right shoulder, on the basis of scars; denied  entitlement to an increased rating for residuals of a gunshot wound to the left bicep, on the basis of scars; and denied entitlement to an increased rating for residuals of a gunshot wound to the right forearm, on the basis of scars.  The issues of entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity, were remanded for the issuance of a statement of the case and the issue of entitlement to an increased rating for residuals of gunshot wound to the lower rib cage was remanded for other development.  In August 2012, the Veteran perfected an appeal on the service connection issues.

In May 2013, the Board remanded the issues of entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity, and entitlement to an increased rating for residuals of gunshot wound to the lower rib cage for additional development and adjudication.  

In May 2013, the Board also remanded the issue of entitlement to an initial evaluation in excess of 10 percent for residual muscle injury from shell fragment wound with retained foreign bodies, muscle group XIV, with arthritis of the left knee, for the issuance of a statement of the case.  Later in May 2013, the RO issued a statement of the case on the increased rating issue involving muscle group XIV and arthritis of the left knee, and in June 2013, the Veteran filed a VA Form 9, which perfected an appeal of that increased rating issue.

In June 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board vacated the portion of the April 2012 Board decision that denied entitlement to an increased rating for residuals of a gunshot wound to the left bicep, to include scars and neurological impairment, currently rated 10 percent disabling; entitlement to an increased rating for residuals of a gunshot wound to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling; and entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, to include muscle injury, neurological impairment, and scars, currently rated 10 percent disabling.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  

As to the right shoulder disability, although the Board characterized the order to vacate as the issue being in excess of 10 percent for the disability, to include muscle injury, neurological impairment, and scars, a 40 percent disability rating was assigned for the right shoulder disability on the basis of neurological impairment and muscle injuries in the April 2012 Board decision.  Therefore, the issues of entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, on the basis of neurological impairment and muscle injuries, currently rated 40 percent disabling, and entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, on the basis of scars, currently rated 10 percent disabling, are the issues properly before the Board at this time.

In a February 2014 rating decision, the RO denied entitlement to service connection for arrhythmia.  In a July 2014 rating decision, the RO denied a claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arrhythmia.  The Veteran filed a timely notice of disagreement with the denial in the July 2014 rating decision.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the arrhythmia as part of the issue of entitlement to service connection for a cardiac disability, which was already before the Board prior to the 2014 rating decisions, rather than as a separate issue.

In light of the above, the issues are as stated on the first two pages of this remand.

The Board's review includes the paper and electronic records.

The issue of entitlement to an effective date earlier than July 13, 1990, for the assignment of a 10 percent disability rating for residuals of a shell fragment wound to the left thigh with retained foreign bodies has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In a July 2014 rating decision, the AOJ denied entitlement to an increased rating for residuals of a shell fragment wound to the left thigh with retained foreign bodies, currently rated as 10 percent disabling, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a claimed left shoulder injury with scar.  In January 2015, the Veteran filed a notice of disagreement with these two determinations.  No statement of the case (SOC), however, has been issued addressing these two claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In his June 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In October 2012, the Veteran failed to report for a Travel Board hearing but he was given less than 30 days notice as required by 38 C.F.R. § 19.76 (2014).  In October 2014, the appellant failed to report for a Central Office Board hearing, which had been scheduled as a consequence of the Vacate of the April 2012 decision.  The Veteran's representative has pointed out that the AOJ advised the Veteran in three letters starting in August 2014 that he was on the Travel Board hearing docket.  The representative has requested that the Board honor this request and remand the case for a Travel Board hearing.  Given that the claimant was not given adequate notice for his October 2012 hearing and given the confusion regarding him having been scheduled for an October 2014 Central Office hearing after having been advised by the AOJ that he had been placed on the docket for a Travel Board hearing, the Board finds that the remand as requested by his representative is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran addressing the following issues: entitlement to an increased rating for residuals of a shell fragment wound to the left thigh with retained foreign bodies, currently rated as 10 percent disabling, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a claimed left shoulder injury with scar.

2.  The AOJ should schedule the Veteran for a Travel Board hearing.  The appellant should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







